ROVER, Chief Judge.
Appellant was charged in the Juvenile Court with being the father of a child born out of wedlock, pursuant to the provisions of Code 1951, Supp. IV, § 11-951 et seq.; after a trial before the judge he was, found to be the child’s father and a judgment was entered ordering him to pay for its support and, as well, a hospitalization bill incident to its birth; the appeal is from this judgment.
While. appellant assigns a number of errors, the majority involve but one question, namely, whether the evidence justified the finding and judgment. We are convinced that it did.
A careful study of the record convinces us that the court was justified in arriving at its decision; we find there was substantial evidence tending to prove all of the essential elements of the charge.
As we said in Smith v. District of Columbia:1 “This court is bound by the rule that where, there is substantial evidence to support a finding we have no right to reverse.”
The remaining assignments of error find no support in the record and as we said in Ellison v. United States: 2 “ * * * [W]e cannot decide appeals on the basis of facts stated in briefs unless such facts also appear in records brought up from the trial court.”
Affinned.

. D.C.Mun.App., 99 A.2d 407, 408.


. D.C.Mun.App., 85 A.2d 917.